EU strategy on Roma (debate)
The next item is the debate on the Council and Commission statements on the EU strategy on Roma.
President-in-Office of the Council. - (FR) Mr President, Commissioner, ladies and gentlemen, the Council fully acknowledges the vital importance of taking appropriate measures with a view to improving the situation of the Roma and of promoting their fundamental rights, as this House requested in its resolution of 31 January.
As you know, real progress has been made under the French Presidency in the areas of non-discrimination and inclusion and, in this context, it has been possible to take account of the situation of the Roma, not least within the package on the Social Agenda, as it was presented by Commissioner Špidla on 2 July.
The aim of the package presented by the Commission is to give fresh impetus to policies to combat poverty, exclusion and discrimination affecting the most vulnerable groups, and, from this point of view, the proposals that were made by the Commission and that take stock of the existing instruments, which help ensure the greater inclusion of the Roma population, truly are a very good contribution.
For its part, the Council regrets that the Member States were unable to agree as one on a package relating to the fight against poverty and social exclusion, in financial terms. I also wished to say this on the occasion of this debate.
The first European summit on the Roma was held on 16 September. It was supported by the President of the Commission and by the French Presidency of the European Union. The declaration that was adopted underlines the Member States' responsibilities with a view to ensuring the meaningful inclusion of the Roma, by laying emphasis on the strengthening of people's individual rights and on the importance of the participation of Roma organisations.
A second equality summit was held on 29 and 30 September 2008. During this summit we emphasised the problems with which the Roma population is all too often faced, be it in terms of access to education, jobs or vocational training, as well as access to other goods and services, and this enabled us to see how to act more effectively to combat the discrimination suffered by this population.
We are also pleased with the inclusion of the situation of the Roma within the European Union and will ensure that this is one of the priorities of the European Union Agency for Fundamental Rights.
The French Presidency recently produced some draft conclusions relating to the specific situation of the Roma. These conclusions will be submitted to the Council of Foreign Affairs Ministers and the General Affairs and External Relations Council next Monday and Tuesday. I shall give your Committee on Foreign Affairs an account of them on Tuesday.
The draft conclusions call on the Commission and the Member States to take account of the situation of the Roma in the design and implementation of policies on the protection of fundamental rights, in the policy on combating poverty and discrimination, in policies on gender equality and in those on access to education, housing, health care, jobs, the law and culture. In these draft conclusions we call for the Commission and the Member States to identify tangible actions for 2009 and 2010.
With this in view, provision is also made for better use of the Structural Funds. It is for this reason that the Council invites the Commission to present it, in 2010, with a report on the progress made, to continue discussions and to organise the necessary exchanges with the Roma organisations.
That is what I wished to say to this House, Mr President, ladies and gentlemen.
Member of the Commission. - (CS) Mr President, ladies and gentlemen, the first European summit on the Roma, which took place in Brussels on 16 September, was of fundamental importance for the partnership between the main actors in this area. It involved the participation of more than 500 senior representatives of EU bodies, Member States and non-governmental organisations and it was a reflection of our renewed determination to increase efforts to confront the social exclusion of Roma.
There was a clear message that the overall aim must be to integrate the Roma fully into the economic, social and cultural life of Europe and to ensure equal opportunities for everyone in the EU, including Roma. Civil society must be fully engaged in this partnership. It follows from this that the Roma must participate in proposing, implementing and monitoring policies which apply to them. The Commission therefore welcomes the contribution made to the summit by non-governmental organisations, for example the declaration from the EU Roma Policy Coalition. Unprecedented progress has been achieved this year on Roma integration through the combined efforts of the EU and the Member States and through cooperation founded on mutual trust and good will.
In the opinion of the Commission the most important conclusions of the summit were: the undertaking to promote the individual rights of Roma men, women and children; an acknowledgement of the fact that the EU and the Member States have a shared responsibility to support Roma integration in their different spheres of activity; an acknowledgement that the EU must support the Member States in carrying out their policies via coordination and financial support from the structural funds; a consensus that it is necessary to support culturally sensitive approaches focused on Roma which will promote their integration into the mainstream in terms of education, employment and communities without excluding other similarly disadvantaged members of society.
The Commission also gave a clear message at the summit that it will take all essential steps within its sphere of activity towards improving the situation of Roma and that it would ensure that they are able to make full use of the fundamental rights guaranteed in the Charter. The Commission will not hesitate to intervene where there is a breach of Community law, and that includes fundamental rights.
In relation to the conclusions of the summit, President Barroso and I have proposed the creation of a platform for Roma inclusion. This would provide a framework for bilateral meetings at a high level so that, for example, financial instruments supporting the policies of cohesion and rural development may be better targeted at Roma integration. In addition to this, the platform would constitute a concrete fulfilment of the Commission's promise to make the instruments and policies of the Community more effective and to report on results achieved.
In connection with the conclusions from the June meeting of the European Council, the Member States should now evaluate progress to date and increase their efforts towards full Roma integration. The Commission will of course support the Member States. Apart from this, the Commission is looking forward to the meeting of the Council for General Affairs on 8 December, at which proposals will be debated in respect of the conclusions on Roma integration.
on behalf of the PPE-DE Group. - (HU) Mr President, Commissioner, Minister, ladies and gentlemen, over the past year, significant progress has been made in gaining recognition at European level for the fact that the integration of the 10 million Roma living in destitution within the Member States, and the full realisation of their rights, is in the interest of all European societies.
I feel that this process has now nevertheless ground to a halt. According to the European Parliament and non-governmental organisations, professional monitoring and European Community oversight are needed, for although the Member States have indicated in the plans submitted to the European Union their intention to integrate the Roma living within their borders, their nationally adopted budgets and the results to date do not support these declarations.
The individual projects financed from EU sources have not yielded striking results. The exclusion of European Roma from the economy and from housing, their lack of access to quality education, the troubling health care indicators have not improved but rather deteriorated, and continue to weaken Europe's social cohesion.
Professional efforts are needed that are much more comprehensive than the project-based approaches to date, and they must address both Roma and non-Roma society in order to develop the areas mentioned in a way that transcends parties and cycles. A fundamental condition for the success of these efforts is that future presidencies also commit themselves to the joint European actions prepared under the French Presidency.
It is essential for immediate measures to be taken aimed at gaining acceptance for the Roma and harnessing their economic capacity in the service of European development. From the start of the cohesion policy until the enlargement of 2004, there were some successes, but to have to wait three more decades is far too long. This situation requires nothing less than crisis measures. The Roma ghettoes can only be eliminated by the reintegration of their several thousand inhabitants into the labour market, and by maximum use of new and undeveloped areas of the economy - such as renewable and alternative energy or environmental protection - and the creation of quality integrated education.
The Roma's own identity, their national identity deriving from their home country and their social and economic identity must be strengthened simultaneously. The inclusion of a EUR 5 million pilot project in the 2009 budget guarantees that we can talk about this issue, but the process must not stop there. Instead of bilateral meetings, we need an EU strategy that can create new elements, legal foundations and potential sanctions as well as monetary mechanisms.
on behalf of the PSE Group. - (NL) Mr President, in recent times, the European Parliament has emphatically spoken out in favour of developing a long-term strategy for the integration of the Roma in Europe. Over the past year, it has become clear that more needs to be done in this area, primarily by the Member States, but also by the European Union. The Council will soon be addressing this subject again. This alone is a sign that our Heads of Government set great political store by effective policy, with good reason, to counter discrimination of the Roma and their social and economic exclusion.
This subject is also high on the Commission's agenda. In September, it organised the first Roma Summit, in which representatives of the Member States, the Commission itself and in particular representatives of the Roma civil society were given the opportunity to make recommendations regarding European Roma policy.
As part of the European Roma strategy, a high-level political meeting should be an annual fixture with a view to checking progress on policy, exchanging positive experiences, but also - should this prove necessary - sounding critical notes. I hope that the Commissioner can commit to this today.
More needs to be done, though. This is why the European Council has to set the Commission a clear and specific task to develop a broad, strategic and long-term policy framework in a bid to break the vicious circle of exclusion in which generations of European Roma are trapped.
There is no reason to wait any longer with policy proposals. It is obvious what needs to be done: countless studies and policy recommendations have mapped out the bottlenecks. The resolutions of the European Parliament give a clear and specific summary of possible policy initiatives.
Mr President, on 31 January, in this very Chamber, we adopted with a large majority the Parliament's resolution clearly requesting the European Commission to create an EU Roma strategy. Education, housing, employment and health were identified as four priority areas in which material and human resources were to be provided.
The Commission statement we have just heard is not a very convincing statement, and I must say honestly it reminded me eerily of the propaganda statements of Eastern European socialist dictatorships. As in those days, so today we hear of nothing but success, development and other positive messages, while in reality the Roma are still living in camps and ghettoes, are daily confronted by humiliation, discrimination and in the worst case by racist attacks, as a result of which nearly 30 thousand Roma from Italy alone are wandering across the territory of the European Union seeking a home at last in one of the Member States.
Mr President, I am holding in my hand a letter from Vice-President Barrot dated 6 November, in which he assures me and four of my fellow Members that - and I quote - 'regarding the EU Roma strategy we can be sure that he will work closely with Commissioner Špidla to see that it meets the expectations of Roma non-governmental organisations'. However, there is no mention of a strategy, but only of a Roma integration platform. How can this be explained?
Regarding the European Roma summit, I have heard only criticism from the non-governmental organisations of the fact that they expected far more from this historic summit, and that they were not included in the preparations. But I will go even further: it is still not clear how the Berlusconi government has reported to the European Commission on the results of the fingerprinting.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commission, Council, this discussion is a bit hypocritical. We must call a spade a spade. We have a problem with the Roma, and this is that they are strongly rejected in most societies to varying degrees. Italy was mentioned, the Czech Republic and Romania are familiar with examples of real pogroms, racist attacks.
In this situation the European Union should do one thing, namely, give the Roma the status of a European minority. In other words, official recognition is the first step towards combating exclusion. Secondly, we should then develop a strategy with the Roma which must, however, comprise two parts. A strategy for the Roma who are settled, and a strategy for the Roma who travel around. For the travellers cannot be made to settle by force or those who are settled made to travel. It is a difficult problem. I was responsible for Roma in Frankfurt for six years and I know how difficult the day-to-day work is.
But the fundamental problem is - and that is why what has been said about the organisation is also correct: if we do not establish structures with the representatives of Roma organisations, we will fail because we will always talk paternalistically about their problems and not try to solve their problems together with them - including their objections. We talk about schools, for example. However, there are Roma families who do not want to send their children to school, and others who do want to send them to school. These are different problems. I therefore agree that we should stop giving such positive status reports as 'We are concerned' and 'We have programmes' and so on, when we know that it does not work.
In short: firstly acknowledge the problem more clearly and secondly integrate the Roma organisations into the process more radically.
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, I fully agree with the approach adopted by the Commission with regard to Roma. I understand the pragmatic approach free of any political and ideological implications, an approach - as President Barroso said at the summit held in Brussels on 16 September - which needs all leaders to be involved, without exclusion, from the Roma community to the public authorities, headed by the European Commission.
Policies on Roma certainly come under the remit of Member States, but it is a good thing that they are finally being coordinated at Community level. Good practices should be coordinated and the use of funds be monitored on a regular basis. How many resources have been squandered over the last few years? How many opportunities have been lost? Looking at the real situation and taking account of proper exceptions, the budget is unfortunately in deficit. Too many funds have not been used, too many have been wasted on measures and projects which have produced no results. If we want to be serious about this, we cannot pretend that this has not happened. In this respect, we can really say: 'whoever is without sin, cast the first stone'. The Commission has produced a useful document for Member States. Everyone must now do their bit, starting off by relentlessly combating every form of racism and discrimination and advocating serious integration policies, which will primarily have three priority areas: education, vaccinations and health care, as well as professional training and work start programmes, also using micro-credit funds.
But we should ask the Roma people to assume their responsibilities. Just let me give you an example. We must absolutely stop tolerating Roma parents forcing their children to beg, taking them out of educational activities to do so. Exploitation and illegal activities cannot be tolerated at all in any form. It is only by combining solidarity, integration and respect for regulations that we can find the right strategy for resolving these problems.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, after the resolution was approved by this Parliament, we went to visit Roma camps and we were able to see with our own eyes how they welcome people and how they live. We visited the camps in Rome and we were able to ascertain that, in reality, Roma really need special protection, if only because since the EU's expansion, they have become one of the larger minorities in the European Union. We need to ensure that this minority is recognised as a European minority for all intents and purposes.
The efforts which have been undertaken during these last few years have been disorganised and have not been coordinated by the European Union. So much money has been squandered and has failed to make any structural and lasting improvements to the Roma's situation, especially in areas such as education, housing and employment. We witness racial discrimination on a daily basis, both at local level and in programmes which are not geared towards integration. We also constantly witness discrimination by the police or even racial stereotyping by governments, which are thinking about registering Roma using fingerprinting or other forms of registration. There is a real campaign of criminalisation being conducted in Europe against the Roma community. Every day we hear statements from political figures which are tending towards this, from both right and left.
I hope that Mrs Angelilli can convince the leader of her party, who is also President of the Italian Chamber of Deputies, that Roma can be integrated, contrary to what he has said in public.
(NL) Mr President, I apologise to the previous speaker, but the proposition that the major problems involved in living with Roma can simply be reduced to discrimination or prejudice may be politically correct but, in reality, it does not hold water at all.
Roma people themselves stand by a number of customs that are difficult, if not impossible, to reconcile with the basic standards that apply in most European countries. Huge unemployment among the adults and the shocking levels of school absenteeism among Roma children are not in the first instance the result of any discrimination whatsoever.
Last week, the Italian Court of Cassation decided that begging by gypsies forms an integral part of the Roma culture and cannot, therefore, be prohibited. I wonder where this is going to take us. As for me, I would argue in favour of a very respectful and humane, but at the same time unambiguous, approach.
Anyone who wishes to live in our society should respect its laws and standards. Begging, keeping children from basic health care, or worse, systematic school absenteeism, are altogether wrong in our society.
. - (HU) Mr President, today's debate is part of a process, in which important decisions remain to be taken, and hence I emphasise once again that one may safely refer to the living conditions of the largest minority in Europe as comparable to that of the developing world. They can, of course, be further denigrated by claiming that it is their own fault, whereas it is precisely their educational, housing, health and employment situation that resembles that of the developing world. Without immediate, concentrated and targeted external assistance, these 10-12 million people have no chance to break out of their poverty and exclusion. This degree of social exclusion impedes the basic fulfilment of the Roma's human dignity and equal opportunity.
Europe is already several decades past the time when it could contemplate from a distance the fact that alongside such great economic potential, there could be such large numbers of people on its territory living from generation to generation in social exclusion. At no stage did economic development on its own open up a true path of mobility to those at the bottom of the social ladder.
Our responsibility is shared, first of all because the situation of the Roma has not changed fundamentally in the new Member States after enlargement or in the candidate countries while awaiting enlargement. At the same time, anti-Romani sentiment is becoming an increasingly open rallying cry for extremist views in Europe, one to which we must call a halt. The fact that the topic has been placed on the agenda indicates that there is much for us to do: Commissioner Špidla has enumerated many of the tasks ahead, supplemented by my fellow Members. Let us combine our tasks, and the topic will be before Parliament again in February.
- (CS) Ladies and gentlemen, as the shadow rapporteur of the Committee for Employment and Social Affairs I would like to express my enormous appreciation for the work of both the Commission and the rapporteur in seeking so diligently for a positive solution to the problem of one of the minorities within the European Union. The debate showed, I am afraid, that the words of Commissioner Špidla were either poorly translated or poorly understood by either Mrs Mohácsi or Mr Cohn-Bendit. I come from the Czech Republic, a country that has been frequently and in my view quite unfairly criticised in this context and which has had a lot of experience with the problem. On the basis of this I would like to make four points. I agree with the Commission that the problem can be resolved only by linking up regional, national and European structures to the greatest extent possible. Secondly, I agree with the opinion that we currently have enough instruments for carrying through integration policies. Thirdly, I would like to express my fundamental agreement with the opinion of the Commission and some of my fellow MEPs that the key to a successful solution also depends on the cooperation of the Roma minority representatives themselves.
Mr President, the Roma are a pan-European ethno-cultural community with dramatic social and economic problems. These problems should be addressed primarily by the European Union, through an appropriate common policy which requires clear legal bases.
We cannot turn into reality the fiction of the Roma national citizenship when Roma opt out from taking the nationality of a particular state. Roma are European citizens without a national project. Therefore the models usually applying to the national minorities at the level of the nation state do not work. Roma social and cultural integration is a transnational matter and consequently it is first and foremost the responsibility of the European Union.
Of course, Member States also have their responsibility concerning Roma in terms of non-discrimination, social inclusion and affirmative local measures. But these responsibilities should be seen as having a subsidiary character. When the Commission emphasises that the main responsibility lies with the Member States, in fact it refuses to undertake its natural responsibilities and goes back to a model which has been proven to be inefficient.
We must establish, we must create, a European public space for Roma, a mechanism for effective participation of Roma in policymaking and policy implementation. Without that we cannot really solve the problem. We cannot have a real strategy.
(HU) In spite of the fact that the European institutions have shown their commitment to respecting European values and fundamental rights and to combating discrimination, the real picture of the integration of the Roma within Europe is discouraging. The majority of Roma in Europe live in poor social conditions and the problems they struggle with have remained unchanged for years; the chief of these are the problems of social exclusion, lack of employment, school segregation and the multiple disadvantages faced by Roma women.
At a time of economic crisis in Europe, it is easy to seek a scapegoat among the representatives of the most vulnerable social groups, and hence violent actions against the Roma are multiplying, targeting innocent people with attacks that have had fatal consequences on more than one occasion.
In such a situation, the solution is not to collect fingerprints in an ethnically discriminatory manner, or to form law enforcement bodies or militias whose actions are intended to instil fear in decent people in order to frighten them away. The real answer is a European Roma strategy, built on five areas: education, employment, housing, health and active participation in society on the part of the Roma. Without such a European Roma policy, there can be no national Roma policy either.
(SK) The European Union has an obligation to adopt a strategy on Roma, although the Member States should also be more active in this area. I myself live in a Slovak region where Roma make up around 10% of the population. Thanks to this, I am intimately familiar with their specific socially disadvantaged situation. The main responsibility lies on the shoulders of local self-government representatives, who are often left alone to deal with very complex issues, related primarily to employment, as a consequence of the Roma population's low level of education.
If we are to find balanced solutions, we must involve in the dialogue first and foremost representatives of the Roma minority who are intimately familiar with the problems of this community. Only then can our solutions be effective. The European Social Fund is the most important instrument for people's integration into the labour market. I call on the Member States to ensure that excessive administrative obstacles do not discourage NGOs and local self-governments from seeking European Social Fund funding for projects which assist in the effective resolution of the Roma issue.
(BG) I support, in principle, the position of the Commission. In spite of the often discussed problem concerning the Roma community, we still have not found the most apt solutions which would lead to their lasting integration into society. In my opinion, this applies for all Member States. The base cause continues to be the ethnocentricity of the problem. It is as if we have 'ethnicised' the social problems of the Roma and treated these as problems solely belonging to a separate ethnic group. We need to change approach. Yes, an overwhelming section of Roma are poor and do not have access to shelter and adequate education, however these problems do not apply only to them. The combination of these social problems into one separate, ethnic one leads to open discrimination. Because of this, their integration has become more complicated, more intensive and solving their problems has become more difficult. Therefore it is important that we implement a policy for the protection of individual rights and that we have a base instrument: subsidisation.
In Bulgaria we have a large number of problems which we associate with the Roma and this has driven us to introduce steps for the preparation of a framework programme to resolve the social preconditions causing their ethnic discrimination. We offer an exchange of positions on the base elements of the framework programme with other Member States to whom this is a problem of considerable extent.
(NL) There is, to my mind, a likeness between the Roma issue and the issue of race in the United States. Whilst they have managed to resolve it - partly at least - and they have made good headway with Obama's victory, the scandal - for want of a better word - still persists in Europe.
Why did we all adopt this resolution in the plenary here in January? There was a good reason for it. The resolution stated, among other things, that we are in favour of a Roma unit within the Commission, a European Roma strategy, a general approach involving cooperation between the Member States and the Commission, as well as a Roma to Roma approach, as developed by the OSCE (Organization for Security and Co-operation in Europe). Nothing has come of it, except a summit meeting where there was even more talk without cooperation from, or with, the Roma.
I can tell you that the Roma community, with whom I have enjoyed ten years of close cooperation, was extremely disappointed with the result. I am sorry, Commissioner Špidla, that I cannot enthuse about your platform, which is yet another forum for debate, albeit at high level, in the framework of bilateral meetings. We have done plenty of talking. If there is anything we need, it is action.
I recently read an article that started with the words: we are about to have a bloodbath. There are uniformed vigilante patrols in a number of European States who provoke the Roma people. Should we wait until we get situations like those in Italy, where entire camps go up in flames?
(DE) Mr President, I should like to apologise to the House and to the President for arriving so late, particularly as I am the one who is always warning colleagues in our Group to be punctual. Therefore it is doubly embarrassing for me.
I should like to make just one observation. I have listened to both Mr Jouyet and the Commissioner. We agree fully on the objectives, but the urgency, the insistence of the European Union with regard to the Member States - and also to the candidates or potential candidates - is not strong enough.
What we have recently seen in Belgrade and in other countries, for example, but also within the European Union, has already been mentioned. It is scandalous that we are still talking about Roma camps today. Therefore, I would urgently request both the representative of the Council as well as the Commission to warn and call on the Member States more strongly to perform their tasks in full at last. The picture is not as rosy as it is sometimes depicted here.
I am grateful to Mr Cohn-Bendit for being so tolerant as to let me speak.
I am chairing this sitting, not Mr Cohn-Bendit. We just moved to the catch-the-eye procedure. That is why you took the floor, so there are no privileges at all.
Mr President, I would like to say that this has been an extremely important debate for the Council. What I have taken from it is that, as many of you have emphasised, the Roma as a group are disadvantaged, and are very vulnerable to poverty, discrimination and racist attacks. That has been said, and unfortunately it is true, as many of you have emphasised.
As Mr Severin, Mr Cohn-Bendit and Mrs Mohácsi all quite rightly said, it is also clear that we must not harbour false optimism, and that the strategy will be extremely difficult to implement. As you stressed, in our daily work, we need to make a distinction between those who have become sedentary and those who remain nomadic. They are not the same thing: their practices and living conditions are not the same. In day-to-day practice, even though we really want to help, it truly is very difficult in reality. We must not fall prey to naïve optimism: we need to take determined, ongoing action, and I would say to you, Mr Severin, that the fact that the work of the Council in this area was initiated by Romania is also a good sign and that the fact that the Council has taken up this issue at the behest of your countrymen is extremely important.
In my view, we need to be aware that we have a long road ahead of us: we need to be clear about that, as you have been. I think that the only possible response is, as has been said, to set up structures and associations. That is what we are trying to do, but it is, indeed, extremely difficult.
Second, as you have underlined, it is vital that we take a European approach to this, not least because it is very much a cross-border problem, not at all a purely national one. It is also obvious, though - and I am saying this for the Commission and in relation to the comments made - that we have to be quite clear about the fact that the Member States also have specific responsibilities in this matter. We can only take legislative initiatives at European level if they fall under the competences granted to the Union in the Treaties today. We must - and I would say this both to Mrs Angelilli and to Mrs Járóka - also take real action at national level.
To summarise, therefore, I think that, this year, we have seen a growing recognition of the phenomenon - even if, as you will admit, it has been too slow. I am not sure if we need to follow up on what has been said, and on what basis we can do so, regarding the problem of minorities. Moreover, the Council must continue its work and, above all, the Member States' actions and the measures actually taken both at national and local level must be stepped up, because the current situation is inhumane and unacceptable. We also need to recognise, though, that this really is a very complex problem in practice. Many thanks for your comments.
Ladies and gentlemen, the Commission considers the situation of the Roma to be ethically and politically pressing and it is of course prepared to do everything within its power to contribute towards a cohesive approach and to strengthen synergies both at a European level and at a level of the policies of the Member States, in order for the Member States to focus more on developing policies aimed at the inclusion of the Roma rather than policies which often lead to their continuing exclusion. The Commission is pushing for the Member States to tackle this in a culturally sensitive way, taking account of the special needs of the Roma but at the same time striving to give them access to the mainstream, to education, the labour market and housing. The Commission, however, cannot pretend that it is able to represent the Member States in this area, as this would be not only ineffective but also unfair.
Ladies and gentlemen, there is clearly a need to redouble our efforts but, despite the fact that we are still far from achieving our goal, it is clear that things are beginning to move, since the first European forum on the Roma in itself marks a change. The fact that the Roma question is being taken up by the European Union and that this will now be a regular issue at the highest levels also marks a change. If we can get the Roma platform up and running efficiently we will have established a proper foundation from which we will be able to monitor developments, provide suggestions and provide far better policy coordination than has hitherto been the case. Ladies and gentlemen, allow me to return to the beginning of my speech. The Commission considers the situation of the Roma to be ethically and politically pressing and it will do everything within its abilities and powers.
The debate is closed.
Written declarations (Rule 142)
We need to recognise that sufficient progress has not been made in integrating Roma since the Commission launched its first appeal to this effect in 2005.
An initial step towards this would be to create a policy for promoting education for Roma. This policy has to be handled not only by the state, but also by non-governmental organisations which no longer need to make it their main objective to identify acts of discrimination, but to educate ethnic groups. This solution is not only based on making the public authorities face up to their responsibilities, but the Roma communities as well.
Some of the causes of unemployment which Roma face are due to illiteracy, a lack of education and professional qualifications, not to mention a lack of access to information.
Educational reform for this ethnic group can be carried out in three ways: reducing the level of illiteracy, ensuring studies are completed, and professional specialisation and reconversion. This reform needs to respect Roma's specific culture and traditions, while also linking the education system to the values of European culture and civilisation.
I invite the Commission to draw up a single plan for integrating Roma at European level, based on cooperation between existing inter-governmental and NGO projects. This also includes projects involving representatives from educational institutions. The aim should be to raise the status of access to high-quality education so that it becomes a basic objective of the Community's policies.